   Case: 1:14-cv-08347 Document #: 140 Filed: 03/09/20 Page 1 of 2 PageID #:1309




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JERMAINE WILSON and DAMEON                           )
SANDERS, individually and for a class,               )
                                                     )
               Plaintiffs,                           )
                                                     )      Case No. 14 C 8347
       v.                                            )
                                                     )      Judge John Z. Lee
CITY OF EVANSTON, ILLINOIS,                          )
                                                     )
               Defendant.                            )

                                            ORDER

       Plaintiffs, Jermaine Wilson and Dameon Sanders, brought this lawsuit against the City of

Evanston (“the City”) pursuant to 42 U.S.C. § 1983, claiming that the Evanston Police

Department’s policy concerning the disposal of the property of arrestees violates their substantive

and procedural due process rights.      In January 2016, the Court dismissed Plaintiffs’ Fifth

Amendment takings claim on the basis that they had failed to exhaust available state-law remedies

under Williamson County Regional Planning Commission v. Hamilton Bank of Johnson City, 473

U.S. 172, 193–94. See Order of 1/28/16 at 3–6, ECF No. 40. Plaintiffs seek reconsideration of

that ruling based on Knick v. Township of Scott, 139 S. Ct. 2162 (2019). There, the Supreme Court

held that “[a] property owner has an actionable Fifth Amendment takings claim when the

government takes his property without paying for it,” overruling Williamson. Id. at 2167.

       “A district court may reconsider a prior decision when there has been a significant change

in the law[.]” United States v. Ligas, 549 F.3d 497, 501 (7th Cir. 2008). Here, the City

acknowledges that the law has changed and that Plaintiffs may therefore pursue their Fifth

Amendment takings claim without first exhausting state-law remedies. Therefore, Plaintiffs’
   Case: 1:14-cv-08347 Document #: 140 Filed: 03/09/20 Page 2 of 2 PageID #:1310




motion is granted, and the Court vacates the portion of its ruling on the City’s motion to dismiss

that pertains to Plaintiffs’ Fifth Amendment claim.

       The City also raises concerns about the need for additional discovery in this case, stating

that the parties “have not fully explored discovery on this issue” and that “issues related to the

pleadings, discovery, and any further issues as to [the Fifth Amendment claim] [will] need to be

addressed.” City’s Resp. at 2, ECF No. 129. Plaintiffs, for their part, dispute the need for

additional discovery. The Court simply notes that at this time, the City has not identified any

additional discovery that it believes to be necessary, nor has it demonstrated a need for any such

discovery.

       Accordingly, Plaintiffs’ motion to reconsider [124] is granted.




       Date: 3/9/20                                   s/ John Z. Lee
